Notice of Allowance 
Claims 1-5 are allowed.
The previous objections to the drawings are withdrawn.
The previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) are withdrawn due to amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6 and 7 directed to a method of producing a resin frame equipped membrane electrode assembly non-elected without traverse.  Accordingly, claims 6 and 7 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on 03/11/2021.

The application has been amended as follows: 
In the specification:

This application is a divisional of US Patent Application No. 15/296,618, filed October 18, 2016, now US Patent 10,665,873, which is based upon and claims the benefit of priority from Japanese Patent 

In the claims:
1. (Currently Amended) A resin frame equipped membrane electrode assembly [[(MEA)]] for a fuel cell comprising: 
a membrane electrode assembly including a first electrode provided on one surface of a solid polymer electrolyte membrane, and a second electrode provided on another surface of the solid polymer electrolyte membrane, the first electrode including a first electrode catalyst layer and a first gas diffusion layer, the second electrode including a second electrode catalyst layer and a second gas diffusion layer, and [[the]] a surface size of the first electrode being larger than [[the]] a surface size of the second electrode; and 
a resin frame member provided around the solid polymer electrolyte membrane, 
wherein the resin frame member includes an inner expansion expanded toward the second electrode; 
a shelf provided at an outer peripheral end of the inner expansion, the shelf being thicker than an inner peripheral portion of the inner expansion in a thickness direction through a step, and contacting an outer peripheral edge of the solid polymer electrolyte membrane; and 
a resin impregnation area impregnated with resin,
wherein the first gas diffusion layer includes an outer marginal thin portion at an outer peripheral edge of the first gas diffusion layer, 
the resin impregnation area is provided in the outer marginal thin portion of the first gas diffusion layer,
,
wherein the outer marginal thin portion of the first gas diffusion layer is thinner than radially inward portions of the first gas diffusion layer in the thickness direction.

4. (Currently Amended) The resin frame equipped membrane electrode assembly according to claim 1, wherein the thin portion is longer than the resin impregnation area in a radial direction normal to the thickness direction of the resin frame member and the shelf is longer than the thin portion in the radial direction of the resin frame member.

6. (Canceled)
7. (Canceled)
8. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the resin frame equipped membrane electrode assembly for a fuel cell of claim 1 as a whole. Additionally, Mitsuta, US 2014/0004442 A1, cited on the PTO-892, teaches resin frame member 24 for a fuel cell having gas diffusion layers 20b and 22b, see figure 10, combined together by a resin impregnation portion 64a and 64b, in a pressure application, see figure 11, but does not teach an outer marginal thin portion of a gas diffusion layer that is thinner than radially inward portions of the gas diffusion layer in a thickness direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A. STUCKEY/               Examiner, Art Unit 1723